Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of species I in the reply filed on 02/16/2011 is acknowledged. It is noted that the claims 2-3, 5-11, 15-16, and 18-20 were cancelled at the same time by Applicant. 

Claim Objections
3.	Claims 4, 13, 14, 17, and 22-28 are objected to because of the following informalities:  
In claim 4, lines 1-2, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 4, line 2, “the week” should be --a week-- to avoid the issue of lack of antecedent basis.
In claim 4, line 3, “the year” should be --a year-- to avoid the issue of lack of antecedent basis.
In claim 13, line 3, “the likelihood” should be --a likelihood-- to avoid the issue of lack of antecedent basis.
In claim 13, line 4, “a path, that diverts from an optimal path, and that encounters the at least one area during the future time periods” should be 
In claim 14, line 21, “a warehouse” should be --the warehouse-- to avoid creating another antecedent basis (see line 2 for “a warehouse”).
In claim 17, lines 1-2, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 17, line 2, “the week” should be --a week-- to avoid the issue of lack of antecedent basis.
In claim 17, lines 2-3, “the year” should be --a year-- to avoid the issue of lack of antecedent basis.
In claim 22, line 5, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 22, line 8, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 23, line 3, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 23, line 7, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 24, line 5, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 24, line 8, “the particular temporal period” should be --the particular time
In claim 26, line 5, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 26, line 8, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 27, line 3, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 27, line 7, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 28, line 5, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
In claim 28, line 8, “the particular temporal period” should be --the particular time period-- to avoid the issue of lack of antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 4, 12-14, 17, and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-16 of U.S. Patent No. 10195740 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent disclose substantive the same limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 4, 12-14, 17, 21, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over POUS ANDRÉS et al. (US 20160239021 A1; cited in IDS; hereinafter “POUS ANDRÉS”).

claim 1, POUS ANDRÉS teaches a computer-implemented (i.e., “processing unit”; see [0020]) method, comprising:
determining, based on a spatio-temporal object inventory, a quantity of movements of objects that occurred in at least one area of a warehouse (i.e., “identifies previously identified objects and objects identified for the first time and a counter p for the previously identified objects and a counter f for objects identified for the first time are provided”; see [0020]; note that the area could be any one(s) of the shelves in the storage space; see [0025]) during a particular time period (i.e., “in a read cycle or in a certain period of time”; see [0010]), wherein the spatio-temporal object inventory defines, for each of the objects, one or more poses for the object  (i.e., “allocate information on at least one of: a position of an identified object, orientation of such object, image of such object, environmental properties, a current state, physical dimensions of an identified object, readability information of a tag of an identified object to the identified object, strength of the received RFID signal, phase of the received RFID signal, number of times a tag has been identified in a read cycle or in a certain period of time, and the processing unit being further adapted to store obtained information”; see [0010]);
determining, by a computing system (i.e.,  “processing unit”; see [0010]), based on the quantity of the movements that occurred during the particular time period, one or more monitoring 
providing, to one or more of the mobile robots, commands based on the one or more monitoring parameters, wherein the commands influence one or more aspects of movements of the mobile robots at the future time periods (i.e., “the control unit controls the navigation system in accordance with the ratio f/(p+f) and/or the ratio p/(f+p). Thereby, the movement of the platform can be adjusted depending on the priority whether to correctly take inventory of new objects or already identified objects”; see [0021]).
POUS ANDRÉS does not explicitly teaches (see the underlined):
wherein the spatio-temporal object inventory defines, for each of the objects, one or more poses for the object and a corresponding time
determining, by one or more computing systems, based on the quantity of the movements that occurred during the particular time period, one or more monitoring parameters for mobile robots for one or more future time periods.
However, to assign a timestamp to a measurement record and using one or more computing systems for data processing are well-known. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify POUS ANDRÉS to assign a timestamp for each measurement, such that the spatio-temporal object inventory defines, for each of the objects, one or more poses for the object and a corresponding time for each of the one or more poses; and to use one or more computing systems for determining, as claim. The motivation would be to use the timestamps to help identify whether an identified object is previously identified or new (see [0021]); and to help improve the data processing capability/power using one or more computing systems.

Regarding claim 4, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
POUS ANDRÉS does not explicitly teaches:
wherein the particular temporal period is one of: one or more particular days of the week, one or more particular days of the year, or one or more time periods during one or more of the particular days of the week or one or more of the particular days of the year.
But POUS ANDRÉS teaches:
the particular temporal period being a read cycle or in a certain period of time (see [0010]) . 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the particular temporal period as one of: one or more particular days of the week, one or more particular days of the year, or one or more time periods during one or more of the particular days of the week or one or more of the particular days of the year, as claimed. The motivation would be to adjust the read cycle according to well-known business cycles (such as daily, weekly, monthly, seasonally, or yearly).

Regarding claim 12, POUS ANDRÉS further teaches:
wherein the commands that influence one or more aspects of movements of the mobile robots at the future time periods based on the monitoring parameters include commands that direct the mobile robots to the at least one area during the future time periods (i.e., “By altering the distance and/or angle with respect to shelf 220, blind spots on path 251 can be avoided, thereby increasing the identification efficiency and reducing the likelihood of objects not being identified. After this second movement along the shelf 220, the control unit may again decide whether the likelihood of objects not being identified in shelf 220 is so small that the inventory taking process can be finished or the control unit may decide that obtaining information of shelf 220 is still required”; see [0033]).

claim 13, POUS ANDRÉS further teaches:
wherein the commands that influence one or more aspects of movements of the mobile robots at the future time periods based on the monitoring parameters include commands that increase the likelihood that the mobile robots will select a path, that diverts from an optimal path (i.e., “before returning to its origin, the platform 200 travels along shelf 220 again on path 252, shown as a dashed line in FIG. 2a. This second movement along shelf 220 may be carried out with a different movement profile, as shown in FIGS. 2b and 2c, or may be carried out with the same movement profile in order to reduce the likelihood of objects not being identified in the shelf 220”), and that encounters the at least one area during the future time periods (i.e., “By altering the distance and/or angle with respect to shelf 220, blind spots on path 251 can be avoided, thereby increasing the identification efficiency and reducing the likelihood of objects not being identified. After this second movement along the shelf 220, the control unit may again decide whether the likelihood of objects not being identified in shelf 220 is so small that the inventory taking process can be finished or the control unit may decide that obtaining information of shelf 220 is still required”; see [0033]).

Regarding claim 21, POUS ANDRÉS further teaches:
wherein determining a quantity of movements of objects that occurred in at least one area of the warehouse during the particular time period 

Regarding claim 23, POUS ANDRÉS further teaches:
wherein determining a quantity of movements of the objects into the at least one area during the particular time period is based on: 
determining that no pose that is temporally before the particular temporal period is defined (i.e., not previously identified; see [0021]) for a selected object of the objects (i.e., “the objects are preferably provided with RFID tags. For identification of the object”; see [0025]) in the spatio-temporal object inventory; and 
determining that a pose of the one or more poses for the selected object is within the at least one area and has a corresponding measurement time of the corresponding measurement times that is temporally within the particular temporal period (i.e., identified the first time; see [0021]).

Regarding claim 14, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings, except:
a plurality of robots configured to travel within a warehouse.
However, it is well-known to use a plurality of robots travelling within a warehouse for various automation tasks. It would have been obvious to one of ordinary 

Regarding claim 17, the claim recites the same substantive further limitations as claim 4 and is rejected using the same teachings.

 Regarding claim 25, the claim recites the same substantive further limitations as claim 21 and is rejected using the same teachings.

Regarding claim 27, the claim recites the same substantive further limitations as claim 23 and is rejected using the same teachings.

Notes
6.	Claims 22, 24, 26 and 28 distinguish over the closest prior art of record as discussed below.

Regarding claim 22, the closest prior art fails to teach the features: “determining that no pose that is temporally before the particular temporal period is defined for a selected object of the objects in the spatio-temporal object inventory,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that POUS ANDRÉS concerns about whether a new object is in the area at the measuring time. It does not care when the new object previously existed outside the area. That is, there is no teaching or motivation to determine the corresponding measurement time of 

Regarding claim 24, the closest prior art fails to teach the features: “determining that a second pose of the one or more poses for the selected object is outside of the at least one area and has a second corresponding measurement time of the corresponding measurement times that is temporally within the particular temporal period,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that POUS ANDRÉS concerns about whether an existing object is currently not in the area. There is no teaching or motivation to determine the corresponding measurement time of an object outside the area in order to determine whether the object is outside the area.

Regarding claim 26, the closest prior art fails to teach the features: “determining that a first pose of the one or more poses, for a selected object of the objects, is outside of the at least one area and has a first corresponding measurement time of the corresponding measurement times that is temporally before the particular temporal period,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. See analysis of claim 22 above.

Regarding claim 28, the closest prior art fails to teach the features: “determining that a second pose of the one or more poses for the selected object is outside of the at least one area and has a second corresponding measurement time of the corresponding measurement times that is temporally within the particular temporal period,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. See analysis of claim 24 above.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mountz (US 6895301 B2) teaches an inventory system includes a plurality of mobile drive units with a processor control and with a positioning system that enables the mobile drive units to navigate a factory floor.
Okamoto et al. (US 20060184279 A1) teaches a technique for supporting management or handling of an article in a life space, i.e., a space in which human beings live, such as an ordinary house, office, hotel, store, hospital, or the like.
Wolfe et al. (US 20130085625 A1) teaches a system and method are provided for managing and prioritizing for action fleets of mobile robots deployed at various locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857